DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed November 11, 2020 has been considered.

Drawings
The drawings filed November 11, 2020 are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the locking mechanism locks the seat upon the seat bearing the rated force” in lines 6 to 7.  The metes and bounds of this limitation cannot be ascertained, as it appears that the seat is being set forth as being lockable upon itself.  

Claim 6 is indefinite as it depends from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deans et al (7334840).
Note a self-stopping mobile chair system including a chair including a base (20), a joint assembly (50) and a seat (30, 70) kinematically coupled to the base via the joint assembly to allow a movement of the seat relative to the base between a fore seat position and an aft seat position; a locking mechanism (102, 130, 140) configurable between: and engageable state (see last paragraph in column 4) in which the locking mechanism locks the seat so as to hinder the movement upon the seat being in a rated seat position between the fore and aft seat positions, the seat movable toward the rated seat position to be locked by the locking 
Regarding claim 11, note the locking mechanism includes a pair of lockable components (130, 140) and a latch (102) movably connected to a first component of the lockable components to be movable relative to a second component of the lockable components between a disengaged position and an engaged position, the latch biased toward the engaged position (see lines 52-55 in column 5) and actuable toward the disengaged position.
Regarding claim 12, note the first and the second components are mechanically attached to a respective one of the seat, the base and the joint assembly.  See Figure 2.

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deans et al (7334840).
Note a movement stopping system for a mobile chair including a base (20), a joint assembly (50) and a seat (30, 70) kinematically coupled to the base via the joint assembly to allow a movement of the seat relative to the base between a fore seat position and an aft seat position, the movement stopping system comprising: a locking mechanism (102, 130, 140) including a pair of lockable components (130, 140) adapted to be mountable to the chair and a latch (102) movably connected to a first component of the lockable components to be movable relative to a second component of the lockable components between a disengaged position and an engaged position, the latch biased (see lines 52-55 in column 5) toward the engaged position and actuable toward the disengaged position, the lockable components being movable relative to one another between a first following position and a second following position of a range of following position, and the second lockable component (140) being caught by the latch  upon 
Regarding claim 16, note the first and the second components are configured to be mechanically attached to a respective one of the seat, the base and the joint assembly, and the actuator is configured to be operable via the seat.  See Figure 2.

Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2, 3, 7-10, 13, 14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A gliding seat assembly having a locking mechanism is shown by each of Guillot et al (6997510), Parent et al (6244658), Hoffman et al (6588841), Bergeron (20070096522), Desnoyers et al (6213551), Parent (6120094), and CA2855283.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





mn						/MILTON NELSON JR/February 17, 2022                                      Primary Examiner, Art Unit 3636